It appears that a rather loose and friendly indulgence existed on defendant’s part in favor of defendant, but the answering papers neither establish nor indicate any firm agreement making payment of the note in question dependent on the illusory conditions defendant claims or even that such conditions were accepted or observed in periodic payments on the prior notes. Order reversed and the motion directing judgment in favor of the plaintiff granted. Settle order on notice. Present — Peek, P. J., Dore, Callahan, Breitel and Bastow, JJ.; Dore and Callahan, JJ., dissent and vote to affirm on the ground that there is a triable issue as to the agreement between the plaintiffs’ testator and defendant pursuant to which the note was given.